DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species Autism as the disorder of claim18 and CARS behavior T-Score as the “improving species” of claim 32 in the reply filed on 05/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 9, 11-12, 14-15, 17-18, 20-24 and 26-32 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, 14-15, 17-18, 20-23 and 32 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Kern (Oral Tolerability of Cysteine-Rich Whey Protein Isolate in Autism-A Pilot Study, JANA Vol 11, No. 1, 2008).
Regarding claim 1, Kern discloses a method in which subjects are administered non-denatured whey protein isolate (NDWPI) for treating Autism (see abstract).
Regarding claim 9, Kern discloses wherein the whey protein isolate dose is 0.5 grams per kilo (2.2 pounds) (which is the same as 0.5g/kg) of body weight for children under 40 pounds and 10g per day for those over 40 pounds.
Regarding claim 11 and 32, Kern discloses that the CARS scores trended to show improvement (see table 1, Fig 1 and 2nd para of page 40).
Regarding claim 14, Kern discloses that the subjects are children (see abstract).
Regarding claim 15, Kern discloses that the whey protein is Immunocal® (see methods, design, page 37).
Regarding claim 17, Kern discloses that the whey protein is non-denatured (see abstract).
Regarding claim 18, Kern discloses wherein the disorder is Autism (see abstract).
Regarding claim 20, Kern discloses wherein the treatment improves behavior in subjects (see results of CARS scores in Fig. 1 and 2nd para. of page 40).
Regarding claim 21, Kern discloses that communication and willingness interact with others and CARS, ABC and CGI all showed a trend toward the positive (2nd para. of page 40) which in this context the treatment shows improvement in communication, socialization and the improvement of any other skills would naturally flow from the administration of the same ingredient, at the same amount and to the same patient population.
Regarding claim 22, Kern discloses wherein Immunocal® is known to improve GSH levels (see page 40, para. 4, 6 and 7).
Regarding claim 23, Kern discloses subjects which have responded to treatment (see table 1 and Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kern (Oral Tolerability of Cysteine-Rich Whey Protein Isolate in Autism-A Pilot Study, JANA Vol 11, No. 1, 2008).
Regarding claims 24-25, Kern teaches administering to subject’s whey protein isolate for the treatment of Autism and teaches the subjects as being from 3 years to 15 years of age. 
Regarding claims 26-31 these limitations wherein the administration of the whey protein is to a subject with a relatively higher baseline level of plasma and/or intracellular GSH, tGSH (total GSH), or both, as compared to a control group of children with autism or AS, or to a subject that has a relatively lower baseline level of plasma and/or intracellular GSH, tGSH, or both, when compared to a control group of children without autism or ASD, or to a subject that has a baseline intracellular level of GSH, tGSH, or both, of about 100-150 nM/105 WBC, or to a subject that has a baseline intracellular level of GSH, tGSH, or both, of about 127.8 ± 19.8 nM/105 WBC are made obvious over the fact that the administration of whey protein isolate or concentrate has been shown to be effective in treating subjects with Autism. Thus, treating any autistic subject which would have any of the baseline read outs, would result in the subject benefiting from the current invention. The subjects in which any of these autism assessment scores need improving would have been an obvious subject to administer the treatment to in order to improve the scores/values of the assessments. 
Also, Kern teaches wherein non-denatured whey protein isolate has been shown to increase glutathione levels and improve the healing process in many diseases and disorders, such as cystic fibrosis, lung disease, AIDS and other types of immune deficiencies, chronic fatigue, hepatitis B, and cancer, with no toxicity or adverse events.14-26 Immunocal®, a non-denatured whey protein isolate, has been shown to augment GSH levels and to improve clinical
 Parameters” (see page 40, left column, para. 4) and that Wantanbe et al showed that Immunocal® improves GSH levels (see page 40, right column, 2nd para.).
Kern does not specifically teach administering to subjects that are 4, 4.1, 4.2, 4.3, 4.4 or 4.5 years of age nor does Kern specifically teach the subjects having relatively higher baseline level of plasma and/or intracellular GSH, tGSH (total GSH), or both, as compared to a control group of children with autism or AS, or to a subject that has a relatively lower baseline level of plasma and/or intracellular GSH, tGSH, or both, when compared to a control group of children without autism or ASD, or to a subject that has a baseline intracellular level of GSH, tGSH, or both, of about 100-150 nM/105 WBC, or to a subject that has a baseline intracellular level of GSH, tGSH, or both, of about 127.8 ± 19.8 nM/105 WBC, or wherein the subject has a baseline intracellular level of GSH, tGSH, or both, of about 127.8 ± 19.8 nM/105 WBC, or wherein the subject is a subject for which treatment with the composition provides equal to or more than 2 points, or 1 standard deviation, in VABS-II composite score, or wherein the subject is a subject for which treatment with the composition provides improvement in one or more VABS-II domains/sub-domains selected from communication score, receptive V-scale score, expressive v-scale score, daily living skills, or personal v-scale score, however given the prior art these specific limitations define populations which would have been obvious to treat because these are autistic subjects in which need improving of the baseline plasma levels of GSH, tGSH and wherein their scores for VABS-II, V-scale, daily living skills, etc. would need improving.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to administer the whey protein isolate to subjects that are the ages of the instantly claimed ranges because these are all within the ranges of 3-15 years and any person having skill could easily realize from the relied upon art that the method of administration would be to the claimed age range. 
It would have further been obvious to administer the composition to any subject with Autism because Kern teaches that the administration is effective for treating autism, and so any autistic subject with varying baseline GSH levels or needing improvement of certain assessment scores would generally benefit from the method of treatment since Kern already discloses that GSH levels are improved after administration and also certain behavioral aspects are also improved. It would have been obvious to do so to increase the GSH levels which is something the prior art teaches is important when treating ASD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655